Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

DETAILED ACTION

This office action is in response to a continuation application filed on 04/29/2021 of an application filed on 10/15/2018, which is an application filed on 01/03/2018, which is an application filed on 09/01/2016, which is a continuation of an application filed on 04/21/2015, which is a continuation of an application filed on 11/07/2011 in which claims 1-3 of the instant application are pending and ready for examination.

Information Disclosure Statement

The Examiner has considered the references listed on the Information Disclosure Statement submitted on 06/08/2021.

Drawings

The Examiner contends that the drawings submitted on 04/29/2021 are acceptable for examination proceedings.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-12 are rejected on the ground of nonstatutory double patenting over claims 1-3 of U.S. Patent No. 9,088,796. The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows: Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1-3 of U.S. Patent No. 9,088,796, either singularly or in combination, contain each and every element and/or render each and every element of claims 1-12 of the instant application obvious. The claims of the instant application therefore are not patently distinct from the issued patent claims and as such are unpatentable over obvious-type double patenting.

Claims 1-12 are rejected on the ground of nonstatutory double patenting over claims 1-3 of U.S. Patent No. 9,516,343. The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows: Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1-3 of U.S. Patent No. 9,516,343, either singularly or in combination, contain each and every element and/or render each and every element of claims 1-12 of the instant application obvious. 

Claims 1-12 are rejected on the ground of nonstatutory double patenting over claims 1-15 of U.S. Patent No. 9,774,863. The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows: Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1-15 of U.S. Patent No. 9,774,863, either singularly or in combination, contain each and every element and/or render each and every element of claims 1-12 of the instant application obvious. The claims of the instant application therefore are not patently distinct from the issued patent claims and as such are unpatentable over obvious-type double patenting.

Claims 1-12 are rejected on the ground of nonstatutory double patenting over claims 1-3 of U.S. Patent No. 9,930,337. The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows: Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1-3 of U.S. Patent No. 9,930,337, either singularly or in combination, contain each and every element and/or render each and every element of claims 1-12 of the instant application obvious. The claims of the instant application therefore are not patently distinct from the issued patent claims and as such are unpatentable over obvious-type double patenting.

Claims 1-12 are rejected on the ground of nonstatutory double patenting over claims 1-3 of U.S. Patent No. 10,136,137. The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows: Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1-3 of U.S. Patent No. 10,136,137, either singularly or in combination, contain each and every element and/or render each and every element of claims 1-12 of the instant application 

Claims 1-12 are rejected on the ground of nonstatutory double patenting over claims 1-3 of U.S. Patent No. 11,006,115. The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows: Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1-3 of U.S. Patent No. 11,006,115, either singularly or in combination, contain each and every element and/or render each and every element of claims 1-12 of the instant application obvious. The claims of the instant application therefore are not patently distinct from the issued patent claims and as such are unpatentable over obvious-type double patenting.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.



Claims 1, 3, 5, 7, 9, and 11 are rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated by Sasai (“Fixed Probability coding for Intra Mode Coding”). Sasai was cited in Applicant’s Information Disclosure Statement filed on 06/08/2021.

As to claim 5, Sasai teaches an apparatus for decoding a prediction mode of a current block, wherein the apparatus comprises: a regular decoding engine, a bypass decoding engine, a computing hardware, and a non-transitory computer-readable storage medium including computer-executable instructions executed by the computing hardware to perform a method that comprises (Page 1, see Abstract and Section 1; also see Page 2, Sections 2.2.1 and 2.2.2):

decoding a first indicator using the regular decoding engine (Page 2, Sections 2.2 and 2.2.2);

and decoding a second indicator using the bypass decoding engine to select the prediction mode of the current block, wherein the prediction mode of the current block is selected from a set of most probable modes when a value of the first indicator is equal to a first value, wherein the set of most probable modes comprises one or more candidate prediction modes generated according to prediction modes of one or more adjacent blocks of the current block (Page 2, Sections 2.1 and 2.2.1; also see Pages 5-6 discussing DecodeBypass and bypassFlag; also see Page 6, Section 9.3.2.9).

As to claims 1 and 9, the apparatus for decoding in claim 5 comprises all the elements and performs all the steps of the decoder of claim 1 and the computer program product of claim 9. Therefore, claims 1 and 9 are rejected similarly as claim 5.

As to claims 3, 7, and 11, Sasai further teaches wherein the first value is 1 (Page 2, Sections 2.1 and 2.2.1; also see Pages 5-6 discussing DecodeBypass and bypassFlag; also see Page 6, Section 9.3.2.9).

Allowable Subject Matter

Claims 2, 4, 6, 8, 10, and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and if the above double patenting rejections are overcome.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHIHAN ZHOU whose telephone number is (571)270-7284.  The examiner can normally be reached on Mondays-Fridays 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Kelley can be reached on 571-272-7331.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZHIHAN ZHOU/
Primary Examiner, Art Unit 2482